DETAILED ACTION
Response to Amendment
	This application is response to an amendment filed on 09/22/2021.
1.		Claims 1 and 8-9 have been amended.
2.		Claims 2-3 have been cancelled. 
   Response to Arguments
The applicant respectfully argues on pages 5-6 in the remarks that current prior arts TAKEDA does not teach amended claim limitation of the independent claims, therefore, the claims should be allowed. In response, the examiner agrees with the applicant the TAKEDA does not teach current amended limitations, but new secondary prior art KIM teaches amended limitations. The examiner’s interpretation for the amended claim 1 is a user equipment (UE) monitor a control region of mini-slot, identify or detect a starting period of transmission by a network node or another device, in which detecting or identifying is by correlation to a reference signal or a preamble or by decoding a physical control channel or physical broadcast channel, the UE monitors a control region of regular slots during a time when transmission is ongoing , determine a transmission length of the transmission or identify that the transmission has ended and in response thereto and monitor the control region of mini-slot again. Takeda’s teaching in paragraphs 40-41 about monitoring NR-PDCCH for time resource made with one or more slots or mini slots is interpreted as a user equipment (UE) monitor a control region of mini-slot, his teaching in paragraph 43 about performing transmission based on received downlink control channel DCI information is interpreted as the UE monitors a control region for mini-slot and those mini-slots are used for transmission purposes, his In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, KIM in combination with Takeda teach claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-10 are rejected under 35 U.S.C 103 (a) as being anticipated by Takeda et al. (hereinafter, “Takeda”; 20210120574) in view of KIM et al. (hereinafter, “KIM”; 20170111886). 
In response to claim 1, 
Takeda teaches a method for use in a User Equipment, said method comprising: monitoring (monitor, paragraph 40); a control region (NR-PDCCH, paragraph 40); for mini-slots (mini-slot, paragraph 41); for a transmission (transmission, paragraph 43); 
monitoring (may monitor, paragraph 39); the control region (NR-PDCCH, paragraph 39) of mini-slots (mini-slot, paragraph 41); again (monitoring all NR-PDCCH in all M BPLs in paragraph 39 is interpreted as monitoring multiple times or monitoring again). 
Takeda does not teach explicitly about detecting a start of a transmission by the network node or another device, where said detecting is by correlation to a known reference signal or preamble or by decoding a physical control channel or physical broadcast channel; during a time when said transmission is ongoing, monitoring a 
KIM teaches detecting a start of a transmission by the network node or another device (fig. 7, steps 701-702, paragraph 85, acquiring SCI and determine to initiate a probing procedure is interpreted as detecting a probe resource or UL Beam sweeping period as shown in figure 3A, element 320), where said detecting is by correlation to a known reference signal or preamble or by decoding a physical control channel or physical broadcast channel (fig. 7, step 701, paragraph 85, acquiring SCI via PBCH); 
during a time when said transmission is ongoing, monitoring a control region of regular slots (fig. 7, step 705, paragraph 91, monitoring a probe response message that include preamble index for beam specific search space is interpreted as monitoring PBCH (shown in fig. 3A, element 310) or control region for probe resource shown in fig. 3A, element 320 during an ongoing transmission);
determining a transmission length of the transmission or detecting that the transmission has ended (fig. 7, step 702, paragraph 86, determining probe offset starting from the start of the PBCH teaches this limitation); and in response thereto (fig. 7, “Probe response Window expiry”, paragraph 91, selecting probe preamble upon expiry of timer),  
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to detect a start of a transmission by the network node or another device, where said detecting is by 
In reference to claims 7 and 10, 
Takeda teaches wherein the User Equipment is configured to operate according to the New Radio (5G) standard (5G, paragraph 110). 
In reference to claim 8, 
Takeda teaches a non-transitory computer readable storage medium encoded with instructions that (paragraph 204 teaches this limitation), when executed on a processor (fig. 12, element 204, baseband signal processing section, paragraph 148), perform a method for use in a User Equipment, said method comprising: monitoring a control region of mini-slots for a transmission; monitoring the control region of the mini-slot again (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
Takeda does not teach explicitly about detecting a start of a transmission by the network node or another device, where said detecting is by correlation to a known reference signal or preamble or by decoding a physical control channel or physical broadcast channel; during a time when said transmission is ongoing, monitoring a 
KIM teaches detecting a start of a transmission by the network node or another device, where said detecting is by correlation to a known reference signal or preamble or by decoding a physical control channel or physical broadcast channel; during a time when said transmission is ongoing, monitoring a control region of regular slots; determining a transmission length of the transmission or detecting that the transmission has ended and in response thereto(these limitations are identical to claim 1, therefore, they are rejected as claim 1),  
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to detect a start of a transmission by the network node or another device, where said detecting is by correlation to a known reference signal or preamble or by decoding a physical control channel or physical broadcast channel; during a time when said transmission is ongoing, monitoring a control region of regular slots and determining a transmission length of the transmission or detecting that the transmission has ended and in response thereto as taught by KIM because it would allow signaling overhead aspect for acquisition of system information by a user equipment (UE) it is assumed the air-interface of 5G wireless cellular system would be based on orthogonal frequency division multiple-access (OFDMA) radio access technology (RAT) in DL and UL. 
In reference to claim 9, 
Takeda teaches a User Equipment (fig. 12, element 20, user terminal, paragraph 147); comprising a controller (fig. 1, element 204, baseband signal processing section, paragraph 148);configured to: monitor a control region of mini-slots for a transmission; monitor the control region of mini-slots again (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
Takeda does not teach explicitly about detecting a start of a transmission by the network node or another device, where said detecting is by correlation to a known reference signal or preamble or by decoding a physical control channel or physical broadcast channel; during a time when said transmission is ongoing, monitoring a control region of regular slots, and determining a transmission length of the transmission or detecting that the transmission has ended and in response thereto.
KIM teaches detect a start of a transmission by the network node or another device, where said detecting is by correlation to a known reference signal or preamble or by decoding a physical control channel or physical broadcast channel; during a time when said transmission is ongoing, monitoring a control region of regular slots; determine a transmission length of the transmission or detecting that the transmission has ended and in response thereto (these limitations are identical to claim 1, therefore, they are rejected as claim 1),  
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takeda to detect a start of a transmission by the network node or another device, where said detecting is by correlation to a known reference signal or preamble or by decoding a physical control channel or physical broadcast channel; during a time when said transmission is ongoing, monitoring a control region of regular slots and determining a transmission length of the transmission or detecting that the transmission has ended and in response 
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466 

/DIANE L LO/Primary Examiner, Art Unit 2466